WIGGINTON, Judge.
Appellants, employer/carrier, appeal the deputy commissioner’s order awarding to appellee wage loss benefits from February 27, 1983. We affirm.
After suffering a work-related injury, ap-pellee, the co-owner/manager of an adult congregate living facility, continued in his employment at the facility at a reduced rate of pay due directly to his physical limitations resulting from the injury. The record contains substantial competent evidence that appellee is working to full capacity and has not voluntarily limited his income. Therefore, the deputy commissioner’s award of wage loss benefits was not error.
AFFIRMED.
MILLS and SHIVERS, JJ., concur.